                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
                              CIVIL MINUTES—GENERAL

 Case No.    CV 18-6946-DMG (KSx)                                      Date   December 18, 2019

 Title Barton Wayne Fishback, et al. v. Joseph T. Edmiston, et al.                    Page     1 of 1

 Present: The Honorable      DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

              KANE TIEN                                               NOT REPORTED
              Deputy Clerk                                             Court Reporter

    Attorneys Present for Plaintiff(s)                        Attorneys Present for Defendant(s)
             None Present                                               None Present

Proceedings: IN CHAMBERS - ORDER TO SHOW CAUSE WHY AUTOMATIC STAY
             SHOULD ISSUE

        On December 12, 2019, Plaintiffs Barton Wayne Fishback and Carol Fishback filed a
“Notice of Automatic Stay,” informing the Court that they had filed a Chapter 13 bankruptcy
petition in United States Bankruptcy Court and that all proceedings in the instant case should be
stayed pursuant to 11 U.S.C. section 362. [Doc. # 62.]

        The Bankruptcy Code’s automatic stay provision, 11 U.S.C. section 362, does not apply to
actions initiated by the debtor which involve no counterclaim against the debtor. See Snavely v.
Miller (In re Miller), 397 F.3d 726, 729 (9th Cir. 2005) (“The automatic stay is applicable only to
proceedings against the debtor.” (emphasis added)). Because Plaintiffs initiated this proceeding,
they are ORDERED TO SHOW CAUSE why this action should be stayed. Plaintiffs shall file
their response by December 30, 2019. Failure to file a timely and satisfactory response shall
result in the denial of any request for a stay.


IT IS SO ORDERED.




 CV-90                            CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk KT
